DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 and 06/19/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US. Pub. No. 2010/0028842, hereinafter “Chiu”) in view of Beck et al. (US. Pub. No. 2004/0214642, hereinafter “Beck”).
As to claims 1 and 14, Chiu discloses an electronic device [figure 1, interactive learning toy “A”], associated with its operating method of an electronic device, comprising: 
a housing [figure 1, housing (main portion “10”)]; 
at least one sensor circuit [figures 1-2, sensor “24” disposed in the housing] disposed in the housing and configured to detect mounting of at least one accessory [paragraph 27, the sensed devices “B”, “B” includes a sensed element “30” (memory “31” and sensor “32”), “30” will be powered on when it is sensed and activated by the sensor “24” of the sensing, pre-recorded identification data in the database “310” of the memory “31” will be transmitted to the sensor “24” by the sensor “32” and processed by processor “20”]; 
at least one communication circuit [paragraph 25, sensor “24” is a common antenna which transmits and receives audio data synchronously] disposed in the housing and configured to communicate with the at least one accessory [paragraph 27, the sensed devices “B”, “B” includes a sensed element “30” (memory “31” and sensor “32”), “30” will be powered on when it is sensed and activated by the sensor “24” of the sensing, pre-recorded identification data in the database “310” of the memory “31” will be transmitted to the sensor “24” by the sensor “32” and processed by processor “20”]; and
 at least one processor [figures 1-2, CUP “20” disposed in the housing connected to “24”] disposed in the housing and operatively connected to the sensor circuit and the communication circuit, 
wherein the at least one processor is configured to: 
detect the mounting of the at least one accessory [abstract, different sensed devices are attached to the main portion, paragraph 7, the main portion includes a read IC to interact with a sensed element in the form of a tag IC], 
identify accessory characteristics associated with the at least one accessory [paragraph 7, the main portion includes a read IC to interact with a sensed element in the form of a tag IC], 
determine properties of the electronic device associated with the at least one accessory, based on the accessory characteristics [paragraph 27, corresponding sound in English, Chinese or other languages will be produced by the speaker “21” when the sensed devices “B” in the form of different fruits are attached to the main portion “10”, paragraph 28, change the timbre of the sound emitted and includes a father device “301”, a mother device “302” and a baby device “303”], 
change the properties of the electronic device, based on the determined properties [paragraph 27, corresponding sound in English, Chinese or other languages will be produced by the speaker “21” when the sensed devices “B” in the form of different fruits are attached to the main portion “10”, paragraph 28, change the timbre of the sound emitted and includes a father device “301”, a mother device “302” and a baby device “303”], and 
output as feedback at least one of a visual element, an auditory element, or a tactile element associated with the at least one accessory, based on the changed properties [abstract, sound-emitting device can emit different sounds when different sensed devices are attached to the main portion].
Chiu does not disclose a display device disposed in the housing and configured to display visual information associated with at least one accessory;
at least one processor disposed in the housing and operatively connected to the display device.
Beck teaches an electronic device comprising a display device [figures 1A-B and 6, display “604” disposed in the housing, figure 9A-B, display “924”] disposed in a housing and configured to display visual information associated with the at least one accessory [paragraph 145, display “604” can form numbers, letters, icon graphic images, and other visual information];
at least one processor disposed in the housing and operatively connected to the display device [figure 6, microcontroller “213” disposed in the housing and connected to display “602” and “604”].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Chiu to comprise a display device disposed in the housing and configured to display visual information associated with the at least one accessory; at least one processor disposed in the housing and operatively connected to the display device, as taught by Beck, in order to provide user presentations that are completely nonaudio (Beck, paragraph 57).
As to claims 2 and 15, Chiu, as modified by Beck, discloses the electronic device of claim 1, associated with its operating method of an electronic device, wherein the at least one processor is further configured to: 
acquire accessory information from the at least one accessory through the communication circuit when the mounting of the at least one accessory is detected through the communication circuit [Chiu, paragraph 27, corresponding sound in English, Chinese or other languages will be produced by the speaker “21” when the sensed devices “B” in the form of different fruits are attached to the main portion “10”, abstract, emit different sounds when different sensed devices are attached to the main portion], and 
identify the accessory characteristics, based on the accessory information [Chiu, abstract, the sensed devices can be designed in different forms corresponding to the passive audio data pre-recorded, paragraph 27, records profile identification data or additional audio data].
As to claims 3 and 16, Chiu, as modified by Beck, discloses the electronic device of claim 1, associated with its operating method of an electronic device, wherein the at least one processor is further configured to:
identify the accessory characteristics, based on at least one of a type of accessory [Chiu, paragraph 27, corresponding sound in English, Chinese or other languages will be produced by the speaker “21” when the sensed devices “B” in the form of different fruits are attached to the main portion “10”, abstract, emit different sounds when different sensed devices are attached to the main portion], the number of mounted accessories, or a mounting position of the accessory.
As to claim 4, Chiu, as modified by Beck, discloses the electronic device of claim 3, wherein the at least one processor is further configured to:
identify the number of mounted accessories [Beck, figures 1A-B, mounted accessories such as external hair band “105d”, necklace “105h”, bottle play object “106”, paragraph 60, the characteristics of the antenna, such as number, placement, and shape], and
provide the feedback by realizing an intention corresponding to the identified number of mounted accessories [Beck, paragraph 62, interact with a bottle play object such that the bottle may be identified as full, half-full, or empty, paragraph 59, an integral antenna 105 located within the master/host/server toy mounted in the doll’s chest, another antenna 105a can be connected to master unit 103, paragraph 60, the characteristics of the antenna, such as number… may vary depending on toy design]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 5, Chiu, as modified by Beck, discloses the electronic device of claim 3, wherein the at least one processor is further configured to:
determine the properties of the electronic device with different degrees of completion depending on the identified number of mounted accessories [Beck, paragraph 60, the characteristics of the antenna, such as number, placement, and shape may vary depending on toy design]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 6, Chiu, as modified by Beck, discloses the electronic device of claim 3, wherein the at least one processor is further configured to:
classify the accessory characteristics stage by stage depending on the identified number of mounted accessories [Beck, paragraph 62, interact with a bottle play object such that the bottle may be identified as full, half-full, or empty, paragraph 59, an integral antenna 105 located within the master/host/server toy mounted in the doll’s chest, another antenna 105a can be connected to master unit 103, paragraph 60, the characteristics of the antenna, such as number… may vary depending on toy design].
As to claims 11 and 19, Chiu, as modified by Beck, discloses the electronic device of claim 1, associated with its operating method of an electronic device, wherein the at least one processor is further configured to:
provide the feedback associated with the mounting of the at least one accessory, based on the electronic device or the at least one accessory [Chiu, paragraph 27, corresponding sound in English, Chinese or other languages will be produced by the speaker “21” when the sensed devices “B” in the form of different fruits are attached to the main portion “10”, paragraph 28, change the timbre of the sound emitted and includes a father device “301”, a mother device “302” and a baby device “303”].
As to claims 12 and 20, Chiu, as modified by Beck, discloses the electronic device of claim 1, associated with its operating method of an electronic device, wherein the at least one processor is further configured to:
determine a modeling rule corresponding to the accessory characteristics [Chiu, paragraph 2, cooperate with different fittings to produce different sounds with different tunes, timbres and volume levels], and
provide the feedback as an immediate response to an interaction with a user, based on the modeling rule [Chiu, abstract, the interactive learning toy can emit different sounds when different sensed devices are attached to the main portion to improve the game and learning interest].
As to claim 17, see the above discussions of claims 4-6.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Beck, as applied to claim 1 above, further in view of Judkins et al. (US. Pub. No. 2014/0273717, hereinafter “Judkins”).
As to claim 13, Chiu, as modified by Beck, discloses the electronic device of claim 1.
Chiu, as modified by Beck, does not disclose to identify the accessory characteristic by using a learning model trained through an artificial intelligence algorithm.
Judkins teaches an electronic device is configured to identify an accessory characteristic by using a learning model trained through an artificial intelligence algorithm [paragraph 31, movement of numerous movable body parts of the toy to enhance the life-like and intelligent reactions, provide a rudimentary artificial intelligence in the toy for impacting verbal responses, language learning…].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Chiu to identify the accessory characteristic by using a learning model trained through an artificial intelligence algorithm, as taught by Judkins, in order to provide life-like and intelligent interactions (Judkins, paragraph 31).

Allowable Subject Matter
Claims 7-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 7-10 and 18, such as “determine a modeling rule corresponding to the type of accessory, and provide the feedback based on the modeling rule stage by stage depending on the identified number of mounted accessories”, recited by claims 7 and 18, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622